

U.S. CONCRETE, INC.
RESTRICTED STOCK AWARD AGREEMENT
This Award Agreement (this “Agreement”) is made as of the ____________, by and
between U.S. Concrete, Inc., a Delaware corporation (the “Company”), and
_______________ (“Grantee”), an employee of the Company or one of its
Subsidiaries. For value received, the Company hereby grants to Grantee, pursuant
to the provisions of the U.S. Concrete, Inc. 2010 Management Equity Incentive
Plan (the “Plan”), a restricted stock award (this “Award”) of
_________________________________ (the “Awarded Shares”) of its common stock,
par value $0.001 per share (“Common Stock”), effective as of ______________ (the
“Grant Date”), but only on and subject to the terms and conditions set forth
herein and in the Plan. Unless otherwise defined in this Award, capitalized
terms used in this Award shall have the meanings assigned to them in the Plan.


TERMS AND CONDITIONS OF AWARD
1.    EFFECT OF THE PLAN. The Awarded Shares granted to Grantee are subject to
all the provisions of the Plan and of this Award, together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Grantee, so
long as such amendment, modification, restatement or supplement shall not
materially reduce the rights and benefits available to Grantee hereunder, and
this Award shall be subject, without further action by the Company or Grantee,
to such amendment, modification, restatement or supplement.
GRANT. This Award shall evidence Grantee’s ownership of the Awarded Shares, and
Grantee acknowledges that he or she will not receive Awarded Shares unless and
until the Awarded Shares vest as provided in this Award and all tax withholding
obligations applicable to the Vested Awarded Shares (as defined below) have been
satisfied. The Company’s transfer agent will hold the Awarded Shares in custody
for Grantee in a book entry account until the Awarded Shares have vested in
accordance with Section 3 of this Award. Upon vesting of the Awarded Shares, the
Company shall, unless otherwise paid by Grantee as described in Section 5.1 of
this Award, withhold that number of Vested Awarded Shares necessary to satisfy
any applicable tax withholding obligation of Grantee in accordance with the
provisions of Section 5.1 of this Award, and thereafter instruct its transfer
agent to deliver to Grantee all remaining Vested Awarded Shares into an account
for Grantee or, at the Company's discretion, in the form of a stock certificate.
This Award constitutes an Employee Award under, and this Agreement will be
deemed for all purposes to constitute an Award Agreement entered into pursuant
to, the Plan, which hereby is incorporated in this Agreement by this reference.
Grantee agrees that the Awarded Shares shall be subject to all the terms and
conditions set forth in this Award and the Plan, including, but not limited to,
the forfeiture conditions set forth in Section 3.2 of this Award, the
restrictions on transfer set forth in Section 3.3 of this Award and the
satisfaction of the Required Withholding as set forth in Section 5 of this
Award.


2.    AWARDED SHARES.
2.1    VESTING SCHEDULE; SERVICE REQUIREMENT. Except as provided otherwise in
any written agreement between Grantee and the Company or in Section 3.2 of this
Award, the Awarded Shares shall vest if Grantee’s Employment (as defined below)
is not terminated during the period commencing with the Grant Date and ending
with the applicable date that such portion of the Awarded Shares vests (each, a
“Vesting Date”). Awarded Shares that have vested pursuant to this Award are
referred to herein as “Vested Awarded Shares,” and Awarded Shares that have not
yet vested pursuant to this Award are referred to herein as “Unvested Awarded
Shares.” If Grantee’s Employment does not terminate prior to an applicable
Vesting Date, (i) [TBD] of the total number of shares of Awarded Shares will
become vested over [TBD] in equal annual installments from the date of grant,
and [TBD] of the shares granted shall time-and-performance-vest (the
“Time-And-Performance Shares”) with [TBD] of the Time-And-Performance Shares
vesting should the average of the daily volume-weighted average share price of
the Company’s Common Stock over any period of [TBD] consecutive trading days
attain [$] per share within the [TBD] period from the date of grant and [TBD] of
the Time-And-Performance Shares vesting should the average of the daily
volume-weighted average share price of the Company’s Common Stock over any
period of [TBD] consecutive trading days attain [$] per share within the [TBD]
from the date of grant. As used herein, “Employment” means the salaried
employment of Grantee by the Company or one of its Subsidiaries; the transfer of
Grantee’s salaried employment from the Company to one of its Subsidiaries or
from one Subsidiary of the Company to the Company or another of its Subsidiaries
will not constitute a termination of Grantee’s Employment for purposes of this
Section 3.
If an installment of the vesting would result in a fractional Vested Awarded
Share, that installment will be rounded to the next higher or lower Awarded
Share, as determined by the Company, except for the final installment, which
will be for the balance of the Awarded Shares.
2.2    CONDITIONS OF FORFEITURE.
[TBD]
Unvested Awarded Shares that are forfeited shall be deemed to be immediately
transferred to the Company without any payment by the Company or action by
Grantee, and the Company shall have the full right to cancel any evidence of
Grantee’s ownership of such forfeited Unvested Awarded Shares and to take any
other action necessary to demonstrate that Grantee no longer owns such forfeited
Unvested Awarded Shares. Following such forfeiture, Grantee shall have no
further rights with respect to such forfeited Unvested Awarded Shares. By
acceptance of this Award, Grantee irrevocably grants to the Company a power of
attorney to transfer Unvested Awarded Shares that are forfeited to the Company
and agrees to execute any documents requested by the Company in connection with
such forfeiture and transfer. The provisions of this Award regarding transfers
of Unvested Awarded Shares that are forfeited shall be specifically performable
by the Company in a court of equity or law.
2.3    NON-TRANSFERABILITY. This Award may not be transferred, assigned, pledged
or otherwise encumbered by Grantee in any manner whatsoever, except that this
Award may be transferred by will or by the laws of descent and distribution or
pursuant to a domestic relations order as defined in the Internal Revenue Code
of 1986, as amended, or Title I of the Employee Income Retirement Security Act
of 1974, as amended, or the rules thereunder. References to Grantee, to the
extent relevant in the context, shall include references to authorized
transferees. Except as otherwise determined by the Committee, Grantee shall not
sell, transfer, assign, pledge or otherwise encumber or dispose of, by operation
of law or otherwise, any Unvested Awarded Shares (each, a “transfer”). Any such
transfer by Grantee in violation of this Section 3.3 shall be void and of no
force or effect, and shall result in the immediate forfeiture of all Unvested
Awarded Shares.
3.    DIVIDEND AND VOTING RIGHTS. Subject to the restrictions contained in this
Award, Grantee shall have the rights of a stockholder with respect to the
Awarded Shares, including the right to vote all such Awarded Shares, including
Unvested Awarded Shares, and to receive all dividends, cash or stock, paid or
delivered thereon, from and after the date hereof. In the event of forfeiture of
Unvested Awarded Shares, Grantee shall have no further rights with respect to
such Unvested Awarded Shares. However, the forfeiture of the Unvested Awarded
Shares pursuant to Section 3.2 hereof shall not create any obligation to repay
cash dividends received as to such Unvested Awarded Shares, nor shall such
forfeiture invalidate any votes given by Grantee with respect to such Unvested
Awarded Shares prior to forfeiture.
4.    TAX MATTERS.
4.1    The Company’s obligation to deliver Awarded Shares to Grantee on the
vesting of such shares shall be subject to the satisfaction of all applicable
federal, state and local income and employment tax withholding requirements
(“Required Withholding”). If the Company has not received from Grantee a
certified check or money order for the full amount of the Required Withholding
by 5:00 P.M. Central Daylight Time on the date Awarded Shares become Vested
Awarded Shares, the Company shall withhold from the Vested Awarded Shares that
otherwise would have been delivered to Grantee a number of Vested Awarded Shares
necessary to satisfy Grantee’s Required Withholding obligations, and deliver the
remaining Vested Awarded Shares to Grantee. The number of Vested Awarded Shares
to be withheld by the Company, if applicable, to satisfy Grantee’s Required
Withholding obligations shall be based on the Fair Market Value of the Vested
Awarded Shares on the last business day prior to the applicable Vesting Date.
The obligations of the Company under this Award will be conditioned on such
satisfaction of the Required Withholding.
4.2    Grantee acknowledges that the tax consequences associated with this Award
are complex and that the Company has urged Grantee to review with Grantee’s own
tax advisors the federal, state and local tax consequences of this Award.
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of this Award.
4.3    Grantee understands further that Section 83 of the Internal Revenue Code
of 1986, as amended (the “Code”), taxes as ordinary income the fair market value
of the Awarded Shares as of the Vesting Date. Grantee also understands that,
provided that Grantee is a U.S. citizen, he or she may elect to be taxed at
Grant Date rather than at the time the Awarded Shares vest by filing an election
under Section 83(b) of the Code with the Internal Revenue Service and by
providing a copy of the election to the Company. GRANTEE ACKNOWLEDGES THAT HE OR
SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE
WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH THE
INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY)
WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; AND THAT GRANTEE IS
SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.
1.    GOVERNING LAW. This Award shall be construed, interpreted and enforced in
accordance with the laws of the State of Texas without regard to any applicable
conflicts of laws provisions that would result in the application of the laws of
any other jurisdiction.
2.    PROVISIONS OF THE PLAN. This Award is subject to the provisions of the
Plan, a copy of which is available from the Company.
3.    NO RIGHT TO EMPLOYMENT OR OTHER STATUS. This Award shall not be construed
as giving Grantee the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with Grantee, free from any
liability or claim under this Award or the Plan, except as expressly provided in
this Award.
4.    NATURE OF PAYMENTS. Any and all grants or deliveries of Awarded Shares
hereunder shall constitute special incentive payments to Grantee and shall not
be taken into account in computing the amount of salary or compensation of
Grantee for the purpose of determining any retirement, death or other benefits
under (a) any retirement, bonus, life insurance or other employee benefit plan
of the Company or (b) any agreement between the Company and Grantee, except as
such plan or agreement shall otherwise expressly provide.
5.    NON-SOLICITATION AND NON-DISCLOSURE. In consideration for the grant of the
Award, Grantee agrees that he or she will not, during Grantee’s employment with
the Company or any of its Subsidiaries, and for one year thereafter, directly or
indirectly, for any reason, for his or her own account or on behalf of or
together with any other person, entity or organization (a) call on or otherwise
solicit any natural person who is employed by the Company or any Subsidiary of
the Company in any capacity with the purpose or intent of attracting that person
from the employ of the Company or any of its Subsidiaries, or (b) divert or
attempt to divert from the Company any business relating to the provision of
ready-mixed concrete, precast concrete or related concrete products or services.
As further consideration for the grant of the Award, Grantee agrees that he or
she will not at any time, either while employed by the Company or any of its
Subsidiaries, or at any time thereafter, make any independent use of, or
disclose to any other person (except as authorized by the Company) any
confidential, nonpublic and/or proprietary information of the Company and its
Subsidiaries, including, without limitation, information derived from reports,
work in progress, codes, marketing and sales programs, customer lists, records
of customer service requirements, cost summaries, pricing formulae, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of the Company or any of its Subsidiaries. This Section 10 shall
survive termination of this Award.
6.    BINDING EFFECT. This Award shall be binding upon and inure to the benefit
of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 3 of this Award.
7.    SEVERABILITY. The invalidity or unenforceability of any provision of this
Award shall not affect the validity or enforceability of any other provision of
this Award, and each other provision of this Award shall be severable and
enforceable to the extent permitted by applicable law.
8.    AMENDMENT; WAIVER; MISCELLANEOUS. This Award may be amended or modified
only by means of a written document or documents signed by the Company and
Grantee. Any provision for the benefit of the Company contained in this Award
may be waived, either generally or in any particular instance, by the Board or
by the Committee. A waiver on one occasion shall not be deemed to be a waiver of
the same or any other breach on a future occasion.
9.    ENTIRE AGREEMENT. This Award and the Plan embody the entire agreement of
the parties hereto with respect to the Awarded Shares and all other matters
contained herein.
10.    Acceptance.    You, as the above named Grantee, are not required to take
any further action to accept the terms and conditions of this Agreement. If you,
as Grantee, desire to accept the Agreement for the grant of Restricted Stock,
subject to the terms and provisions hereof of the Plan and administrative
interpretations of such Plan referred to herein, simply retain a copy of this
Agreement for your records, and you shall be DEEMED to have ACCEPTED the
Agreement and you shall be DEEMED to become a PARTY to such Agreement, being
bound to its terms and conditions. By acceptance, Grantee confirms that the Plan
and the S-8 prospectus for the have been made available to the Grantee, and that
he or she has read and understands the S-8 prospectus relating to the issuance
of the Restricted Stock granted under the terms and provisions of this
Agreement.
If you DO NOT WISH TO ACCEPT this Agreement, you must provide WRITTEN notice of
your desire to reject the Agreement for the grant of Restricted Stock within
thirty (30) days of the receipt of this Agreement and such written notice must
be signed and dated. Please send such written notice to Stock Plan
Administration, at 331 N. Main Street, Euless, Texas, 76039, Attention: Lisa
Sutter. Again you must return your written notice of rejection of this Agreement
within 30 days of receipt of this Agreement.
[Signature Page to Follow]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
U.S. CONCRETE, INC.


By:            _______________________
Name:    William J. Sandbrook
Title:    President and Chief Executive Officer











Page 1

